Title: Orders, 13 July 1756
From: Washington, George
To: 



Epsom.
Fort Cumberland [Md.] Tuesday, July 13th 1756.

Officers commanding Companies to examine their mens arms, ammunition, &c. and see they are in good order: That each man has one good spare flint; and that their flints be fixed in with lead, as it will preserve them much.
Those who go on command to the South-Branch are to take with them a barrel, or as many as will complete each man to ten.
Several men since Colonel Washington came here have made their complaints to him, and say that their own Officers refuse to redress them—There is a particular article of war concerning this, even where an Officer does a Soldier an injury: and Colonel Washington expects that for the future, the Officers will listen more to the complaints of their men (for whom else ought they to apply to?) and if they find they have just cause, to bring the offender immediately to punishment.
A Return to be given in immediately from the several companies, certified by the Surgeon, of the men who ought to be discharged. The men must wait upon Colonel Washington, at four o’clock, to receive their Discharge.
After Orders.
The party that is to march up the South Branch, to take with them all their necessaries; as they will not return to this place soon again.
The Quarter-Master is to deliver to this party two barrels of

powder, and ball and shot equivalent. He is to load all the waggons, after putting in the Tools ordered in the list delivered to him, with Beef—half of which is to be left at Ashby’s Fort; and Flour to be taken from thence in the room of it: which, with the remainder of the beef, must be left at Cox’s Fort. All the Kettles that can be spared from this Garrison, must be sent down with this party.
